McKEAN, Judge
This opinion is personally typewritten by the Judge of the Court inasmuch as the official court reporter is not available. Sundry rulings made in this case are not available inasmuch as no transcript has yet been furnished the Court by said court reporter of any case other than a case involving an alleged lease to No. 2 Company Street, Christiansted. Other difficulties would appear from an inspection of the record.
In considering the above case the Court refuses the request for alimony. The vacillating manner in which the question of enforcing the order of Judge Malmin, has been treated by the plaintiff, on one occasion requiring the court to take a recess of several hours in order to find out what was wanted; inclines the court to the opinion that no alimony is needed. Therefore the suggested form of decree is rejected.
Were it not for a summary of testimony taken by the clerk of the Police Court at Fredericksted, it would be difficult to get the facts in this case from the record in its present shape.
The proofs adduced in this case show that defendant was guilty of such cruel and inhuman treatment of his wife as was calculated to impair her health, and that such conduct was unprovoked by the plaintiff. The Court will prepare a decree in accordance with the views expressed in this opinion.